UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5, 2014 PAN AMERICAN GOLDFIELDS LTD. (Exact name of registrant as specified in its charter) Delaware 000-23561 84-1431797 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 1000, 36 Toronto Street, Toronto, Ontario M5C 2C5 (Address of Principal Executive Offices) (Zip Code) (416) 848-7744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers (a)Effective June 5, 2014, Mr. Daniel Crandall resigned as the Chief Financial Officer of the Company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pan American Goldfields Ltd., A Delaware Corporation Dated: June 9, 2014 /s/ Emilio Alvarez Emilio Alvarez Chief Executive Officer 3
